United States Bankruptcy Court

Eastern District of New York

IN RE
CASE# 8-19-77656

Clifton Cole
Debtor
wana 2a 22-2828 2- $= == === == == adv proc. No. 8-20-08256-las

 

RJ Bruzzano,Jr. , Aldo lanuzzi,

Carmela lanuzzi, Daniel O°Connell

Vincent Castanzo, William Mcnulty,

Richard Mcguire, David Dias, Leanard Catalano

Stephen Larosa, Patricia Larosa, Irene Nellie Costa

Against

Clifton Cole

Defendant

Dated 2/1/2021
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
x
CaseNo. $-194~ 771656

In re:
Cup Tom Cole
Chapter

Debtor.
---X

 

RI BruzzarO JO, ALOoTANVZ22 1
CarMertA lany22) DAasrée Ocowveern
Vineet Casray29 plaintiff,

T
witliim Me ver | PAA DAS Leanord ce Nene Ce oeA
0.

=e arD Mcguire Pave
Fie PACH Cnrcteanst PATFICIR LATOSSA |, Zhen Proc.

Curren KK. Calvé Defendant.

 

Sewer ew reese ses es oe — ee ee ee ee eee ee ee xX
CERTIFICATE OF SERVICE
The undersigned certifies that on 2| 2j2-e' , a copy of

 

Date of Service/Mailing
ANSwer To AbverS ary eng APCAINT

(Title of Document(s) served)
was deposited in an enclosed, properly addressed postage-paid envelope, and served by

 

(Method of Delivery, e.g., Federal Express Overnight, U.S. Post Office Express Overnight....)
upon the following {below specify the name and mailing address of each party served]:

Dated: 24/2 ]202!

a Ce

Signature
Print name: C*! Ffen f. CotE€

Address: 590 FTN® 27 Frsor
Bart JEFF STATION NT 11976

Phone:  6731°637- 'S42

Email: FliStws € care 19 Aee Cam”

a
Se

 

 
1) I disclosed all assets on the bankruptcy papers. An asset is a property owned by a person or

2)

3)

4)

5)

6)

company regarded as having value and available to meet debts commitments or legacies.
There were a few properties that mortgage banker/hard money lenders asked us to remodel
under RC Rush (my fathers corporation 100% owned by him) that were financed 110-120%
There was a 2% real estate commission earned by my company for listing and selling 2 out of
the 4 houses. The commissions = the money earned on all 4 projects was $17,000 in total As a

brokerage commission.
| did not open the businesses, Patrick Vertucci opened the 8 corporations or so and did all the

banking work while | was at the houses managing the fixing flipping deco choices staging and

then (a few years later) the building of the homes.
Patrick who came from a finance background did all the bookkeeping along with our bookkeeper

along with his accountant for all 8 corporations. | know we paid in access of $200,000 a year
towards doing the bookkeeping correctly. We would have quarterly or bi quarterly meetings
where he would brief me on where we were with profit/deficit and we would make necessary
decisions as there. Every house we renovated and built which | believe was about 250 or so
since 2010 had detailed records that were provided to all attorneys as each file is about 1.5
inches thick. Every expenditure was also logged through quick books for every investor and

every house. Every one received there 1099's.
| was only adding funds from my Real estate brokerage that | have had 100% ownership in since

2009. | had stopped paying my own mortgage on My house that | had lived in with my family
that | had built in 2003 and lived in with my wife and kids for the prior 13 years so that | can
finish a large amount of houses that we were in process of finishing as there was $1,500,000-
$2,000,000 of equity waiting to be liquidated . | was not intermingling funds that were not
there. There were losses realized but were also equity in those houses that when finished
without a few investors fraudulently clouding of title and preventing sales closings for investor

paybacks.
My income was listed properly. It changes from year to year as | own a real estate brokerage

and there are underlying factors that cause change in salaries from year to year. | practically
donated my whole salary to the cause of finishing houses and paying investors with my salary
whome had there monies tied into the houses that we couldn’t cash out of. My role also has
changed due to being stuck in this situation.
| didn’t receive any closing statements for any house closings until Patrick walked always from
the debt in 2015. The attorneys he used were his people, the accountant he used was his friend
as well, the bankers hedge funds and hard money guys we used were all his connections. | was
in the field finding bidding and designing the products. That was a full time 12 hour a day job at
the level we were flipping and building houses. | did not have access to the check books if | had
to write a check out miscellaneously because someone walked in to get paid while he was not
there I would write the check make a copy and leave it on his chair to log it in or the bookkeeper
would write the check.
| gave every document that was in our storage facility. Prior to Patrick showing up in my office in
2009 and initiating us starting the flipping and developing all | did for a living since | was 19 was
sell houses as a real estate broker. | thought in a partnership one partner handles certain parts
of the business while the other handles other parts of the business. Im guilty of trusting in the
Process. | wasn’t college educated but | was a serious workaholic who loved to help people
7)

8)

9)

make there dreams come true. At 19 years old | got married and bought my 1* home all in the
same year as | spent 2 years in management at night in UPS right out of high while doing the real
estate during the day. At 23 | sold that for a profit and bought another house that we lived in for
5 years while a practically paid it off in 5 years and bought the structure of our family compound
for myself wife father-in-law and mother and kids for $750,000 initially without a mortgage. |
had to get a mortgage to finish the inside. In 1999 | was awarded the #1 top salesperson of the
entire real estate company consisting of 500 people of15 offices, in 2003 | opened my real
estate office where | had more than 50 agents at that time, in 2012 or 2013 | was recognized as

top 3 realtor in Eastern New York based on my sales production.

| failed miserably by changing my course when Patrick came into my offices while | was out
showing houses my wife and | were fond of our past friendship with him and his wife back from
our high school days. He took his real estate course and received his real estate license. After a
few months after seeing opportunity, he sold me on doing flips together and being his
background in finance He and his accountant new how to structure the company to get cheap
cheap money to invest with. We started out paying 14% 4 points but the profit margin on the
flips were so high initially it all worked . He got the rates down eventually to 10-11% with 2
points but maintained we were another tax filing away from getting 3% money. | allowed my
brain to open to the concept that he and his financier buddies sold me on of becoming
developers. He and his financiers on a bout 6 occasions took me too very large projects to
develop that would have required so much knowledge that | just didn’t yet have. Though it
sounded great | knew | had a lot to learn so | wanted to start off small by purchasing and
building individual lots. So we did, bought close to a dozen lots, the 1*t 4 or 5 were a success but

the time frame of holding land that were paying out interest and were not initially funded up

front became a problem as things went south.
There was illegal clouding of title by a small portion of the investors, preventing timely sales of.

Also there were some pre existing mortgages that due to not being able to pay interest rate
jumped to 24% which ate away the investor side of principle, there was a number deals killed by
the investors squabbling over who gets what on the equity left to no fault of my own. | didn’t
even charge any commissions on the sale of these properties as | wanted as much transparency
and fairness as possible.

| repaid the investors with the houses that were closing that they were invested in and | also
paid investors with moneys | earned. If there was any time that one investor took out another

investors portion it was not done without their permission or suggestions. A couple of the
investors have been very criminal in their actions towards me as result of me sitting back to do

the right thing.

| did not place any other liens on any properties, another false statement.
